ORDER
The Disciplinary Review Board having filed with the Court on July 21, 1995, its decision concluding that MICHAEL G. MARINANGELI, who was admitted to the bar of this State in 1984, should be suspended for a period of three years for violation of RPC 8.4(b) and (c) (criminal act that reflects adversely on respondent’s honesty, trustworthiness or fitness as a lawyer and conduct involving dishonesty, fraud, deceit or misrepresentation), respondent having entered a guilty plea to one count of theft of mail, contrary to 18 U.S.C.A. § 1708;
And the Disciplinary Review Board having concluded that the suspension should be retroactive to August 19, 1993, the date on which respondent was temporarily suspended from the practice of law on the basis of his conviction;
*488And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice unless and until he is reinstated tó practice in New York, that his reinstatement should be conditioned on the submission of satisfactory proof by respondent that he is not using illicit drugs, that respondent should submit to screening for drug use on a schedule to be determined by the Office of Attorney Ethics for a period of one year subsequent to his reinstatement; and that respondent should, at the time of his application for reinstatement, submit satisfactory proof of his completion of the Core Courses of the Skills Training Series offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that MICHAEL G. MARINANGELI be suspended from the practice of law for a period of three years, the suspension to be retroactive to August 19, 1993; and it is further
ORDERED that no application for reinstatement to practice be filed unless and until respondent is reinstated to practice in New York and until respondent has demonstrated that he is free of drugs and has completed the Core Courses of the Skills Training Series offered by the Institute for Continuing Legal Education; and it is further
ORDERED that on reinstatement to practice in New Jersey respondent shall be screened for drug use on a schedule to be determined by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that MICHAEL G. MARINANGELI shall continue to be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent shall continue to comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that MICHAEL G. MARINANGELI reimburse the Disciplinary Oversight Committee for appropriate administrative costs.